Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 2, 2021

                                        No. 04-21-00292-CV

                       TEXAS DEPARTMENT OF TRANSPORTATION,
                                     Appellant

                                                 v.

                   C-5 HOLDINGS, LLC and Stone Oak Storage Partners, Ltd.,
                                      Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018-CI-23191
                           Honorable Norma Gonzales, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

           Appellees’ motion to dismiss is CARRIED WITH THE APPEAL.

           It is so ORDERED on November 2, 2021.


                                                             PER CURIAM

           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT